Opinion issued March 7, 2017.




                                 In The

                           Court of Appeals
                                For The

                       First District of Texas
                         ————————————
                           NO. 01-16-00615-CV
                        ———————————
  JEFF FISHER, INDIVIDUALLY AND DERIVATIVELY THROUGH
BLAVESCO LIMITED, INDEPENDENCE CONSTRUCTION & FINANCE
   CO., 1776 AMERICAN PROPERTIES IV, L.L.C., 1776 AMERICAN
PROPERTIES V, L.L.C., 1776 AMERICAN PROPERTIES VI, L.L.C., 1776
AMERICAN PROPERTIES VII LLC, 1776 AMERICAN PROPERTIES IX,
    LLC, 1776 AMERICAN PROPERTIES X, LLC, 1776 AMERICAN
 PROPERTIES XI, LLC, 1776 AMERICAN PROPERTIES XII, LLC, 1776
AMERICAN PROPERTIES XIII, LLC, STAUNTON STREET PARTNERS,
L.L.C, APRF SP1-1, L.L.C., HAZELWOOD MANAGEMENT SERVICES,
   L.L.C., ARICA LANE, L.L.C., AUSTIN ROAD PARTNERS, L.L.C.,
 HAZELWOOD BROWNSTONE, L.L.C., HIGH RIDGE MANAGEMENT
    SERVICES, L.L.C., HIGH RIDGE BELTWAY 8 MANAGEMENT
  SERVICES, L.L.C., REIMS HOLDING, L.L.C., RYBAR HOLDINGS,
     L.L.C., WORLDWIDE PROPERTY GROUP, INC., Appellants


                                   V.
    HEATHER CARLILE, INDIVIDUALLY AND DERIVATIVELY ON
           BEHALF OF BLAVESCO LIMITED, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-39514


                           MEMORANDUM ORDER

      Appellants Jeff Fisher, Individually and Derivatively through Blavesco

Limited, Independence Construction & Finance Co., 1776 American Properties IV,

L.L.C., 1776 American Properties V, L.L.C., 1776 American Properties VI,

L.L.C., 1776 American Properties VII LLC, 1776 American Properties IX, LLC,

1776 American Properties X, LLC, 1776 American Properties XI, LLC, 1776

American Properties XII, LLC, 1776 American Properties XIII, LLC, Staunton

Street Partners, L.L.C, APRF SP1-1, L.L.C., Hazelwood Management Services,

L.L.C., Arica Lane, L.L.C., Austin Road Partners, L.L.C., Hazelwood Brownstone,

L.L.C., High Ridge Management Services, L.L.C., High Ridge Beltway 8

Management Services, L.L.C., Reims Holding, L.L.C., Rybar Holdings, L.L.C.,

Worldwide Property Group, Inc. have filed an unopposed motion for partial

dismissal of their appeal from the trial court’s July 19, 2016 and November 16,

2016 orders. No opinion has issued and no party has filed a response to the motion.

See TEX. R. APP. P. 10.1(b), 10.3.


                                        2
      Accordingly, appellants’ motion for partial dismissal is granted and all

appeals of the July 19, 2016 and November 16, 2016 orders granting temporary

injunctions are dismissed. See TEX. R. APP. P. 42.1(a)(1). The appeal by Jeff Fisher

of the September 16, 2106 order denying the application to compel arbitration

remains pending.

      This interlocutory order will become final when a final judgment is issued in

this cause number.

      It is so ORDERED.



                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                         3